DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on December 6, 2021 has been entered, and the amendment was followed by a Request for Continued Examination (RCE) on December 27, 2021.  
Claims 2-4, 6-13, 15-17 and 19 are pending.
Claims 2-4, 6-13, and 16 have been amended.
Claims 1, 5, 14, and 18 have been canceled.
Claim 19 has been added.
Claims 2-4, 6-13, 15-17 and 19 are rejected.

Claim Objections
Claims 19, 13, and 15-16 are objected to because of the following informalities:  
Applicant should ensure that all the claims are properly punctuated.  The claim limitations are currently separated by commas at the end of each limitation, but should be separated by semicolons.  The following description may be helpful to Applicant:
The body of the claim follows the transitional phrase and lists the main elements of the combination. It is here that the invention is particularly claimed. The body of the claim of a machine invention, for example, lists the parts of the machine in some sort of logical order so as to recite the mechanical interrelationship of the 
Because the claim is a single sentence, special punctuation conventions have been developed and are being increasingly used by patent attorneys. Modern claims follow a set format whereby the preamble is separated from the transitional term by a comma while the transitional term is separated from the body by a colon. Each of the elements of the invention in the body of the claim are in separate paragraphs, which are set apart from other paragraphs by a semi-colon.  
www.tms.org/pubs/journals/JOM/matters/matters-9511.html#:~:text=Because%20the%20claim%20is%20a%20single%20sentence%2C%20special,is%20separated%20from%20the%20body%20by%20a%20colon, emphasis added. 
Applicant appears to have ignored the previous objection to Claims 13, 15 and 16 for improper recitations.  Despite the clear instructions provided by Examiner in the previous office action, all of Claim 13, the last limitation of Claim 15 and all of Claim 16 continue to recite only one limitation with multiple components written in a run-on manner, using little punctuation or indentations to indicate separate limitations.  Claim 13, which has run-on “wherein” clauses has been amended to add another run-on phrase at the end of the “proxy sensor” limitation, which has two new steps regarding the server recited in an entirely different manner.  New Claim 19 is actually recited as two embedded claims using the same run-on manner.  Such a recitation is difficult to read and is non-compliant with the following patent rule: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” 37C.F.R. § 1.75(1). The steps each should begin on a separate line, which is properly indented. 
The apparatus of Claim 15 further comprising wherein the server is further adapted to;”.   The word “comprising” is extraneous and must be removed, and the semicolon following “adapted to” should be a colon.
If Applicant does not understand the proper manner of claiming, Examiner would be happy to provide assistance.
Appropriate correction is required.
	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Dependent Claims 6 recites “The method as in claim 19 wherein the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.”  
However, the information in the claim regarding a “weighted combination” is not described in the original specification or drawings.  In addition, nowhere in the specifications for the instant application or the provisional Application 62/798,580 is “a computer model” disclosed, and terms used to describe it, such as “a collection of sensors,” “a satellite based instrument,” and “a computer model” are so broad that they could refer to almost anything.  
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 6, 
The following highlighted Claim 6 elements are not disclosed in the specification: 
“wherein the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.” 

The written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Id. at 1349, 94 USPQ2d at 1170-71. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. … Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. MPEP § 2161.01(I), second and fifth paragraphs, emphasis added.

Claim 6 does not satisfy the written description requirement, because it recites “weighted combination,” which is not disclosed and does not appear to follow any of the disclosed algorithms.  Furthermore, there are no details regarding the specific sensors or other instruments that are being used in the calculation, or any details regarding the “computer model.”


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 12, and 19 are rejected under 35 U.S.C. 112(b)
Regarding Claims 2 and 12,
The claims both recites “The method as in claim 1 …” However, Claim 1 has been canceled.
Regarding Claim 6,
Claim 6 recites a “proxy reference” which is not directly defined in the specification, and “a computer model.”  The “computer model” presumably constitutes computer software.  However, no processor for running such a computer model is either claimed or disclosed in the specification.  In addition, although the specification does not specifically define the term “proxy reference” it does disclose as follows: 
The proxy 120 can include various types of reference instruments such as a regulatory air quality station, a calibrated gas instrument, a mobile instrument, a satellite or a computer model. Specification, page 7, emphasis added.

It should be noted that the disclosure is not the same as the claim recitation, including the “air quality instrument with a traceable calibration,” and it is unclear what component is doing the tracing of the calibration in order to make it “traceable. Therefore, both claims are indefinite.  Examiner recommends that Applicant attempt to produce more consistency between the claims and the specification to avoid indefiniteness rejections.
Regarding Claim 16,
Claim 16 recites an “objective function” which is not directly defined in the specification, and it is not clear what is meant by the term.  
Regarding Claim 19,
Claim 19 recites as follows: 
19. (New) Comprising:
		providing a server,
		providing multiple individual sensors communicating with the server, and
		providing a proxy sensor communicating with the server wherein the server obtaining proxy sensor data from the proxy sensor and sensor data from each of the individual sensors.
		The server comparing the sensor data from each of the individual sensors with the proxy sensor data,
		the server accepting the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted,
		the server calculating new gain and offset for each individual sensor having data that has not been accepted and uploading new gain and offset into each individual sensor having data that has not been accepted.
Not only is this claim not recited a one of the four statutory categories, as indicated in the rejection under 35 U.S.C. 101, but it also consists of two embedded claims, since the third limitation ends in a period indicating the end of the claim.  The three additional limitations which follow are not legitimately part of the claim, since it ended with the period. The claim is non-standard, structurally incorrect, and not easily understood because of the randomness of the recitations.    
Regarding Claims 3-4 and 6-11,
Because the claims depend from rejected base Claim 19, they are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 recites as follows:

19. (New) Comprising:
		providing a server,
		providing multiple individual sensors communicating with the server, and
		providing a proxy sensor communicating with the server wherein the server obtaining proxy sensor data from the proxy sensor and sensor data from each of the individual sensors.
		The server comparing the sensor data from each of the individual sensors with the proxy sensor data,
		the server accepting the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted,
		the server calculating new gain and offset for each individual sensor having data that has not been accepted and uploading new gain and offset into each individual sensor having data that has not been accepted.
By reciting “comprising” in the prologue, this claim does not fall into any of the four statutory categories of process, machine, manufacture, or composition of matter.

Claims 2-4, 6-13, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below. 
Claims 13 and 19 are independent. An understanding of the invention can be derived from a reading of Claim 13, which is reproduced below. 
13. (Currently amended) Apparatus comprising:

		a server,

		multiple individual sensors communicating with the server, and

		a proxy sensor communicating with the server wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors, wherein the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data, and wherein the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted, wherein the server is adapted to calculate new gain and offset for each individual sensor having data that has not been accepted and to upload new gain and offset into each individual sensor having data that has not been accepted, the server calculating new gain and offset for each individual sensor having data that has not been accepted and uploading new gain and offset into each individual sensor having data that has not been accepted.

Under the 2019 Revised Guidance1, the Office first looks to whether the claims recite:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a
fundamental economic practice, or mental processes); and

(2) additional elements that integrate the judicial exception into a practical application (see Manual for Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that are not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 

Step 2A(i) - Abstract Idea
Informed by our judicial precedent, the Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a) Mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between 

(c) Mental processes-concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent-eligible at Step 2A(i). This determination concludes the eligibility analysis, except in rare situations. However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A(ii).
Step 2A(ii) - Practical Application
If a claim recites a judicial exception in Step 2A (i), a determination is made whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified "practical application" sections of the MPEP are cited in the Revised Guidance under Step 2A(ii). The first four constitute “practical applications,” as follows:
(1) MPEP § 2106.05(a) Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field

(2) MPEP § 2106.05(b) Particular Machine 

(3) MPEP § 2106.05(c) Particular Transformation

(4) MPEP § 2106.05(e) Other Meaningful Limitations.

The last three do not constitute “practical applications,” as follows:

(5) MPEP § 2106.05(f) Mere Instructions to Apply an Exception

(6) MPEP § 2106.05(g) Insignificant Extra-Solution Activity 

(7) MPEP § 2106.05(h) Field of Use and Technological Environment

If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B - "Inventive Concept" or "Significantly More"
It is possible that a claim that does not "integrate" a recited judicial exception under Step 2A(ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (US PTO Step 2B) because the additional elements recited in the claims provided "significantly more" than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). Under the Revised Guidance, it must be determined in Step 2B whether an additional element or combination of elements: (1) "Adds a specific limitation or combination of limitations that See Revised Guidance, III.B.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.
						Analysis
The specification provides a summary of the invention as follows:
This invention provides a new approach that is economical to use, does
not assume sensor stability, does not rely on training data and can update in real-time. The new calibration method adjusts the gain and offset of the sensor measurement to match the probability distribution of the sensor result to that of a proxy reference. 

If Xi (t), denotes the true data value at location i and time t, then the sensor data, Yi (t), if the sensor response is linear over a range of expected measurements, will satisfy:

	Xi (t) =  a0  + a1 Yi (t)

The new method then defines a reference data set from one or more regulatory or non-regulatory monitors located some distance from the sensor, which are a good estimate for the true concentration. It is assumed that the frequency distribution of measurements from a sensor and a suitable reference averaged over a time that captures the diurnal variations are similar. Specification, page 2, emphasis added.

Claim 13 does not directly recite the above formula, but refers to the concepts of “compare the sensor data from each of the individual sensors with the proxy sensor data,” and “calculate new gain and offset for each individual sensor,” which involve mathematical comparison and computations.  Claim 13 similarly recites “wherein the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data,” which also involves a mathematical comparison.
As disclosed in the specification, gain and offset are calculated in a purley mathematical fashion as follows:
This invention provides a new approach that is economical to use, does
not assume sensor stability, does not rely on training data and can update in
real-time. The new calibration method adjusts the gain and offset of the sensor
measurement to match the probability distribution of the sensor result to that
of a proxy reference.

If X(t) denotes the true data value at location i and time t, then the
sensor data, Y(t), if the sensor response is linear over a range of expected measurements, will satisfy:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Some of the dependent claims also recite mathematical concepts, including:
Claim 2 which recites: “The method as in claim 1 wherein the selected period of time over which the first and second probability distributions are matched is from 1 hour to 1000 hours.”
Claim 6 which recites: “Method as in claim 19 where the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.”
Claim 10 which recites: “Method as in claim 19 wherein long-term trend values of gain and offset are employed.”
Claim 15 which recites: “The apparatus of claim 13 wherein the server is adapted to select windows of data to be received from each individual sensor and to compare the data received during each window wherein the server is adapted to calculate statistics to compare statistics against a threshold and to count a number of process warnings, to accept data if the threshold is met and if the number of process warnings is low and to trigger a recalibration process for any individual sensor from which data is received when the threshold is not met and the number of process warnings is high.”
Claim 16 which recites: “The apparatus of claim 15 further comprising wherein the server is further adapted to set gain and offset values of each individual sensor to default values, wherein the server and is adapted to receive the data with the default values from each individual sensor and to compare that data with the data from the proxy sensor using an objective function, is adapted to generate new parameters for the gain objective and offset as each individual sensor is the function and is not satisfied for each individual sensor, and the server is adapted to recalculate gain and offset values for each individual sensor, and wherein the server is adapted to compare the data from each individual sensor with the data from the proxy sensor and to accept the individual sensor if the objective function is satisfied and if the objective function is not satisfied then new input parameters are generated for new gain and offset values for that individual sensor.”
It should be noted that the “objective function” as recited in Claim 16 is defined on page 5 of the specification using a complex set of mathematical formulas, as follows:
The values of b1, b2 and b0 are determined by using the mean (E(x)),
standard deviation (SD(x)) and a third moment, (RT[x]) of Cpollutant and Ppollutant, where RT[x] is defined below.

RT[x] = the cube root of the summation of (x-E[x])3/n)

Using initial values of b1 = b2 = 1; b0 = 0, the parameters are optimised to
minimise the objective function, f(Ppollutant, Cpollutant) defined as:

f ( Ppollutant Cpollutant) = (E[Ppollutant - E[Cpollutant])2 + (SD[PpollutantJ – 
SD[Cpollutant]) 2  +(RT[Ppollutant] - RT[Cpollutant])2

The specification also discloses as follows:
The server device 140 can include a local storage device to store data associated with sensor data received from the sensor devices and proxy. The server device determines whether each sensor device 110 needs to be calibrated by comparing its data with data from the proxy 120. If it does, then the server device needs to be calibrated, calculates new gain and offset data using the method described. The sensor device can then send these gain and offsets back to the sensor device 110 over network 130 and adjust the sensor data stored on the server device 140.  Figure 3 is a process flow diagram showing how a sensor is calibrated. The server 140 receives sensor data 210 and proxy data 220 and compares it 230 to see if the sensor data has drifted. If it has drifted server 140 calculates 240 new gain and offsets using the method described and stores them in the server. The gain and offset can be uploaded 260 to the sensor 110. If the sensor data has not drifted, the sensor data is accepted, and no new gain and offset is calculated or uploaded 250. The output of the process is validated sensor data 270 in the server 140. Specification, pages 6-7, emphasis added.

Figure 4 is a process flow diagram showing how data is compared 230.

includes at least one unvalidated sensor observation is selected 320. The sensor
data and proxy data 220 are sampled over the window 340. Comparative
statistics between the sampled sensor and proxy data are calculated 350. The statistics are compared against threshold values, setting off warnings if they are exceeded 360.  Figure 5 is a process flow diagram showing how gain and offset values for a sensor are calculated 240. A sample of uncalibrated sensor data 210 and proxy data 220 is collected. The gain and offset values are set to default values 430 and are applied to generate new sensor data 440. The new sensor data is assessed against the proxy data using an objective function 450. If the objective function is satisfied the offset and gain values are accepted 460 and the process ends. Specification, page 7, emphasis added

The method being referenced above involves the use of the same mathematical formulas disclosed on page 2 above.  Therefore, Claim 19 recites the same essential subject matter as the other independent claims and will be treated in the same way under the analysis.
In accordance with Step 2A(i) of the Revised Guidance, the steps recited in  Claims 2-4, 6-13, 15-17, and 19 are directed to a judicial exception which describes the abstract idea of mathematical concepts-mathematical relationships, mathematical formulas or equations, mathematical calculations. Specifically, the entire set of concepts on which the invention is based as described in the specification involve complex mathematical formulas used for calibrating sensors.
Other than the recitations of sensors and a proxy device which are connected over a network to a server device, the entire invention involves the use of mathematical concepts. The Supreme Court clarified in Diamond v. Diehr, 450 U.S. 175, 191 (1981) that “A mathematical formula as such is not accorded the protection of our patent laws.” Furthermore, additional decisions as early as 1939 and up to 2018 emphasize the decision in Diamond v. Diehr, including Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).  Since the claim limitations, under their broadest reasonable interpretation, cover the use of mathematics to calibrate sensors on a network, under Step 2A(i), the claims recite an abstract idea.
After determining that the claims recite a judicial exception under Step 2A(i), the Step 2A(ii)  analysis is conducted to determine whether the judicial exception is integrated into a practical application. The Claim 1 limitations are set forth in the left column of Table I below, and the right column presents the analysis under the Revised Guidance. 

Claim 13
Revised Guidance
Apparatus comprising 
a server, 
multiple individual sensors communicating with the server, and 
a proxy sensor communicating with the server, 
wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors, 

 a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
wherein the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data,
Mathematical relationships. Rev. Guid. 52 & n.12.
and wherein the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensors from which data has been accepted,
Mathematical relationships. Rev. Guid. 52 & n.12.

the server calculating new gain and offset for each individual sensor having data that has not been accepted and uploading new gain and offset into each individual sensor having data that has not been accepted.

Mathematical relationships. Rev. Guid. 52 & n.12.

Claim 6
Revised Guidance
The method as in claim + 19 wherein the proxy reference
second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.

Mathematical relationships. Rev. Guid. 52 & n.12.

Claim 19
Revised Guidance
Comprising: A server; providing multiple individual sensors communicating with the server, providing a proxy sensor communicating with a server,
“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
wherein the server obtaining
proxy sensor data from the proxy sensor and sensor data from each of the individual sensors.

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
The server comparing the sensor data from each of the individual sensors with the proxy sensor data,
Mathematical relationships. Rev. Guid. 52 & n.12.

the server accepting the data from each individual sensor and separately validate
incoming and future data from each individual sensor from which data has been accepted,

“Apply it.”  Merely uses a computer as a tool to perform an abstract idea r. Rev. Guid. 55 & n.30.
the server calculating new gain and offset for each individual sensor having data that has not been accepted and uploading new gain and offset into each individual sensor having data that has not been accepted.

Mathematical relationships. Rev. Guid. 52 & n.12.



Based on the analysis under Step 2A(ii) of the Revised Guidance, Claims 1, 13, and 19 do not recite a “practical application” which provides “significantly more” than the judicial exception. 
Next, if a claim has been determined to be directed to a judicial exception under the Revised Guidance, Step 2A(i) and Step 2A(ii), the additional elements must be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept by amounting to “significantly more” than the judicial exception itself. It must be determined in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the instant application, the claims only recite generic computing elements - sensors, a proxy device, a server device, and transmission over a network. The components are recited at a high-level of generality such that it amounts to no more 
Accordingly, the analysis under the multiple steps of the Revised Guidance leads to the determination that Claims 2-4, 6-13, 15-17, and 19 are directed to the judicial exception of Mathematical Concepts, and are not patent-eligible.	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-4, 6, 9-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy) in view of Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson) and further in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright).
Regarding Claim 19, 
Raghupathy teaches:		
“Comprising: providing a server, providing multiple individual sensors communicating with the server” (paragraphs [0053], [0216], [0214]).  [The wide area positioning system (WAPS) includes a server and a network of synchronized beacons, receiver units that acquire and track the beacons and/or Global Positioning System (GPS) satellites, and the WAPS system can be used in conjunct on with other positioning systems for better location solution or the WAPS system can be used to aid other positioning systems [0053]. An atmospheric sensor collects atmospheric data and reference data is collected from a set of reference sensor units of the reference sensor array [0216].  The reference sensor units communicate with the remote receiver and/or an intermediate device, such as the server [0214].]  (NOTE:  WAPS server is equivalent to the “server,” and the reference sensor units to the “multiple individual sensors communicating with the server.”)
“the server accepting the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted” (paragraphs [0208], [0210]).  [When using a barometric sensor, a calibrated barometric sensor can be used to measure the pressure differences as the receiver terminal is moved up or down in altitude; this is compared with a calibrated value for the pressure on different altitudes or an average value to determine the height of the receiver ([0208]).  The WAPS system of an embodiment includes altimeters (pressure sensors) to aid in the determination of user elevation; since the only information available from a pressure sensor is the atmospheric pressure at the time and place of the measurement, in order to translate this into an estimate of the elevation of the sensor, there is a standard formula for relating pressure to elevation, based upon the weight of a column of air, which provides relative information by determining the difference in elevation for a difference in pressure ([0210]).]  (NOTE: The barometric and pressure sensors are equivalent to “each individual sensor” and the WAPS system to “the server.”)
Raghupathy does not teach: 
“providing a proxy sensor communicating with the server wherein the server obtaining proxy sensor data from the proxy sensor and sensor data from each of the individual sensors.” 
“The server comparing the sensor data from each of the individual sensors with the proxy sensor data.”
“the server calculating new gain and offset for each individual sensor having data that has not been accepted and uploading new gain and offset into each individual sensor having data that has not been accepted.”
Masson teaches:
providing a proxy sensor communicating with the server wherein the server obtaining proxy sensor data from the proxy sensor and sensor data from each of the individual sensors” (paragraphs [0035], [0044]; fig. 1, elements 110, 111, 115, 130).  [The central data server 115 collects data from one or more sensors 110, and forwards the data, including data from the calibration device 130, to the central node ([0035]).  The calibration device 130 determines that one of the sensor assemblies
110-a is at a relatively far distance or in proximity to another of the sensor assemblies 110-b, and the relatively far distance/proximity may allow a calibration model to be used that correlates portions the sensed data from a sensor 111 of the sensor assembly 
110-a reflecting a relatively steady state, or having relatively low frequency changes with corresponding sensed data from a sensor 111 of the sensor assembly 110-b ([0044]).]  (NOTE: The sensor assemblies 110-a and 110-b in proximity to the sensor 110 are equivalent to the “proxy sensor,” and the central data server 115 that collects data from the calibration device 130 is equivalent to the “server.”)
 “The server comparing the sensor data from each of the individual sensors with the proxy sensor data” (paragraphs [0145], [0104]).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; the distributed sensor system includes some mobile sensors that are controlled by a third party [0145].  The calibration device 130, which is in communication with the central data server 115, performs any of the calculations, conversions, or approximations such that the sensed data from the first sensor 111 and the second sensor 111 can be suitably compared or correlated. [0104].]  (NOTE: The Examiner’s interpretation of the term “proxy sensor” as the third party sensors is consistent with the 
Because both Raghupathy and Masson teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Raghupathy disclosure, the ability to provide a proximate sensor to perform comparisons, as taught by Masson; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding sensor comparisons, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007). 
Wright teaches:
“the server calculating new gain and offset for each individual sensor having data that has not been accepted, and uploading new gain and offset into each individual sensor having data that has not been accepted” (paragraph [0070; fig. 10, elements 54, 112, 222, 224]).  [An intelligent feedback system works by sampling values at various points in the process to determine the correct offset value to remove noise from the signal without removing low frequency sources; Fig. 10 outlines a multistage system where the original signal from the magnetic sensor(s) 112 is provided to both the CPU 54 and a preliminary amplification stage 222, which is a static amplification; the CPU 54 determines a suitable offset adjustment for the preliminary amplification, which generates a raw amplified signal that is fed into a programmable amplification stage 224 server,” which “accepts” the data it receives, and both “gain” and “offset” are provided and incorporated into the sensor.  )
Because Raghupathy, Masson, and Wright all teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Raghupathy disclosure, the ability to compute both sensor gain and offset, as taught by Masson; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensors, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 2, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 1. (This claim has also been rejected under 35 U.S.C. 112(b) for its incorrect dependency.)
Raghupathy does not teach: 
“wherein the selected period of time over which the first and second probability distributions are matched is from 1 hour to 1000 hours.”
Masson teaches:
“wherein the selected period of time over which the first and second probability distributions are matched is from 1 hour to 1000 hours” (paragraphs [0144], [0145]).  from 1 hour to 1000 hours.”  The two probabilities of 100% and not 100% to the “first probability” and the “second probability.” The two probabilities of 100% and not 100% are equivalent to the “first probability” and the “second probability” the third party to the “the proxy reference.”)
Because both Raghupathy and Masson teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Raghupathy disclosure, the ability to compute over a period of time between 1 and 100 hours the probabilities of the sensor distributions being accomplished, as taught by Masson; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information sensor distribution functionality, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 3, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy does not teach: 
“wherein the first sensor measures air pollutants including ozone, nitrogen dioxide, sulfur dioxide, carbon monoxide, benzene, particulate matter, hydrogen sulfide, ammonia, nitric oxide, carbon dioxide, methane.”
Masson teaches:
“wherein the first sensor measures air pollutants including ozone, nitrogen dioxide, sulfur dioxide, carbon monoxide, benzene, particulate matter, hydrogen sulfide, ammonia, nitric oxide, carbon dioxide, methane” (paragraph [0033]).  [The sensor assemblies are configured to monitor and/or assess environmental conditions that affect air quality, such as carbon monoxide, carbon dioxide, nitrogen oxides, sulfur dioxide, particulates, hydrocarbons, etc.]  (NOTE: The sensor assemblies for monitoring environmental conditions that affect air quality teaches “the first sensor measures air pollutants” which include three of the pollutants in the claimed list: carbon monoxide, carbon dioxide, and particulate matter. Because the list of pollutants does not specify “and” or “or,” Examiner has interpreted the claim as an “or” condition in which one or more of the pollutants must be found in the reference.)
Because both Raghupathy and Masson teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 4, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy teaches:
“wherein the site of the first sensor includes outdoor and indoor environments” (paragraph [0266]).  [The environment for the measurements of the receiver is either indoor or outdoor based.]
Regarding Claim 6, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy does not teach: 
“where the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model.”

“where the proxy reference second probability distribution is a weighted combination of different data sources, including a weighted combination of data from a regulatory air quality station, an air quality instrument with a traceable calibration, a collection of sensors, a satellite based instrument, a mobile air quality instrument and a computer model” (paragraphs [0145], [0146]).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; when complete control of movement of the mobile sensors is available, the probability of requested relocations being performed is one hundred percent (100%) probability, but when the distributed sensor system includes some mobile sensors that are controlled by a third party (X % probability) and other mobile sensors that are not 100% probability (second probability), a solution may involve relocations of the other mobile sensors to collocate with the mobile sensors that are controlled by a third party [0145].  A distributed sensor system network of ninety (90) sensors may be equally allocated from among three different manufacturers, with thirty (30) sensors from each manufacturer, including fixed commercial sensors from a first manufacturer, thirty (30) are consumer sensors from a second manufacturer that belong to individuals, and thirty (30) vehicle-mounted sensors from a third manufacturer that belong to a taxi company; prior knowledge of the sensors includes: a root-mean-square error (RMSE) metric in properly calibrated sensors are plus-or-minus ( +/-) ten (10) parts-per-billion (ppb), +/-twenty (20) ppb, and +/-thirty (30) for the sensors from the first, second and third manufacturers, respectively [0146].]  (NOTE: The sensors that are controlled by a third party are equivalent to the “proxy reference” and the root-mean-a weighted combination of data from a collection of sensors.”)
Because both Raghupathy and Masson teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Raghupathy disclosure, the ability to compute both sensor concentrations and probabilities of the sensor distributions being accomplished, as taught by Masson; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensor readings and sensor distribution functionality, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 9, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy teaches: 
“where the gain and offset values calculated ” (paragraphs [0104], [0115]).  [Adjusting the digital signal strength so that the GPS interface control (IC) will be able to process the WAPS signal, automatic gain control (AGC) algorithms are used to control the WAPS frontend [0104].  When providing Global Navigation Satellite System (GNSS) 
Raghupathy does not teach: 
“from matching first probability distributions of the first sensor and the proxy reference second probability distributions are stored locally on the first sensor and remotely on a server.”
Masson teaches:
 	“from matching first probability distributions of the first sensor and the proxy reference second probability distributions are stored locally on the first sensor and remotely on a server” (paragraphs [0145], [0030], [0036]).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; when complete control of movement of the mobile sensors is available, the probability of requested relocations being performed is one hundred percent (100%) probability, but when the distributed sensor system includes some mobile sensors that are controlled by a third party (X % probability) and other mobile sensors that are not 100% probability, a solution may involve relocations of the other mobile sensors to collocate with the mobile sensors that are controlled by a third party [0145].  Data with respect to sensors is stored at the central node [0030].  Data from a sensor assembly can be transmitted continuously, or may be stored in a buffer at the sensor assembly [0036].]   (NOTE: The data stored at the central node is equivalent to data “stored remotely on a server” the data stored in the buffer to data “stored locally on the first sensor.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 10, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy teaches: 
“wherein long-term trend values of gain and offset are employed” (paragraphs [0104], [0115]).  [Adjusting the digital signal strength so that the GPS interface control (IC) will be able to process the WAPS signal, automatic gain control (AGC) algorithms are used to control the WAPS frontend, and the entire frontend chain can be integrated into existing GPS circuits [0104].  When providing Global Navigation Satellite System (GNSS) time information, the offset of GNSS time relative to GPS time should be long-term trend values.”)
Regarding Claim 11, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy teaches: 
“wherein a set of rules is used to determine whether the correction adjusting of the gain and offset should be corrected” ” (paragraphs [0104], [0115], [0220]).  [Adjusting the digital signal strength so that the GPS interface control (IC) will be able to process the WAPS signal, automatic gain control (AGC) algorithms are used (the gain) to control the WAPS frontend [0104].  When providing Global Navigation Satellite System (GNSS) time information, the offset of GNSS time (offset) relative to GPS time should be provided to enable usage in the WAPS receiver [0115].  With sufficient calibration, these sensors should provide the accuracy needed, but some heuristic rules may be used to limit use of pressure information when high velocities or acceleration are recognized [0220].]  (NOTE: The heuristic rules are equivalent to the “set of rules.”)
Regarding Claim 12, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 1. (This claim has also been rejected under 35 U.S.C. 112(b) for its incorrect dependency.)
Raghupathy teaches: 
“where the set of rules includes wind direction, wind speed, rate of change of humidity, or any combination of these” (paragraphs [0220], [0221]).  [With sufficient set of rules” and the majority of the “wind direction, wind speed, rate of change of humidity, or any combination of these” are all included in the rules.)
Regarding Claim 13, 
Raghupathy teaches:
“Apparatus comprising a server, multiple individual sensors communicating with the server, a proxy sensor communicating with the server” (paragraphs [0053], [0216], [0214]).  [The wide area positioning system (WAPS) includes a server and a network of synchronized beacons, receiver units that acquire and track the beacons and/or Global Positioning System (GPS) satellites, and the WAPS system can be used in conjunct on with other positioning systems for better location solution or the WAPS system can be used to aid other positioning systems [0053]. An atmospheric sensor collects atmospheric data and reference data is collected from a set of reference sensor units of the reference sensor array [0216].  The reference sensor units communicate with the remote receiver and/or an intermediate device, such as the server [0214].]  (NOTE:  WAPS is equivalent to the “Apparatus,” and the reference sensor array to the “proxy sensor communicating with the server.”)
wherein the server is adapted to obtain proxy sensor data from the proxy sensor and sensor data from each of the individual sensors” (paragraph [0214]).  [The system includes a reference sensor array, and the reference sensor units communicate with the remote receiver and/or an intermediate device, such as the server [0214].]
“wherein the server is configured to accept the data from each individual sensor and separately validate incoming and future data from each individual sensor from which data has been accepted” (paragraph [0217]).  [The integrated system includes a mobile sensor, which is a component of or coupled to the remote receiver, determines pressure and temperature at the unknown location with sufficient accuracy; the system includes a reference sensor array that comprises at least one reference sensor unit that accurately determines pressure and temperature at a known location that is appropriate to a location of the remote receiver and communicate with the remote receiver and/or an intermediate device, such as the server, to provide the reference information (the server is configured to accept the data from each individual sensor); the system comprises a positioning application hosted on the WAPS server that uses an interpolation-based estimation algorithm which inputs all reference sensor data, reference sensor locations and other augmenting information, and generates a reference pressure estimation at a location of interest (and separately validate incoming and future data from each individual sensors from which data has been accepted) [0217].]  (NOTE:  The reference sensor unit that accurately determining pressure and temperature and communicating the information to the server is equivalent to “the server is configured to accept the data from each individual sensor,” and the WAPS server using interpolation-based estimation and generating estimations at a location of separately validate incoming and future data from each individual sensors from which data has been accepted.”)
Raghupathy does not teach: 
“wherein the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data.”
“the server calculating new gain and offset for each individual sensor having data that has not been accepted, and uploading new gain and offset into each individual sensor having data that has not been accepted.”
Masson teaches:
 “wherein the server is adapted to compare the sensor data from each of the individual sensors with the proxy sensor data” (paragraphs [0145], [0104]; fig. 1, elements 111, 115).  [Learning algorithms are applied to particular variables, such as distance, delta quality, probability of requested relocations being performed; the distributed sensor system includes some mobile sensors that are controlled by a third party [0145].  The calibration device 130, which is in communication with the central data server 115, performs any of the calculations, conversions, or approximations such that the sensed data from the first sensor 111 and the second sensor 111 can be suitably compared or correlated. [0104].]  (NOTE: The Examiner’s interpretation of the term “proxy sensor” as the third party sensors is consistent with the definition on page 7 of the instant specification, which states that the proxy can include “a mobile instrument,” which the third party provides in the Masson disclosure.)
Because both Raghupathy and Masson teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Wright teaches:
“the server calculating new gain and offset for each individual sensor having data that has not been accepted, and uploading new gain and offset into each individual sensor having data that has not been accepted” (paragraph [0070; fig. 10, elements 54, 112, 222, 224]).  [An intelligent feedback system works by sampling values at various points in the process to determine the correct offset value to remove noise from the signal without removing low frequency sources; Fig. 10 outlines a multistage system where the original signal from the magnetic sensor(s) 112 is provided to both the CPU 54 and a preliminary amplification stage 222, which is a static amplification; the CPU 54 determines a suitable offset adjustment for the preliminary amplification, which generates a raw amplified signal that is fed into a programmable amplification stage 224 that incorporates gain settings provided by the CPU 54.]  (NOTE: The CPU 54 is equivalent to the “server,” which “accepts” the data it receives, and both “gain” and “offset” are provided and incorporated into the sensor.  )
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy) in view of Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson), further in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright), and further in view of Leeds et al. (US 2017 /0300602 A1, hereinafter referred to as Masson).
Regarding Claim 7, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy does not teach: 
“where the proxy reference is selected on the basis of similarity in land use to the site of the sensor.”

“where the proxy reference is selected on the basis of similarity in land use to the site of the sensor” (paragraphs [0041], [0042]; fig. 1, elements 104, 106, 109, 130).  [The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109 [0041].  Field data 106 includes (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data that may be used to identify farm land and (i) imagery data, such as imagery and light spectrum information from an agricultural apparatus sensor.]  (NOTE: The field manager computer device is equivalent to the “proxy reference,” and the data that may be used to identify farm land from an agricultural apparatus sensor “the basis of similarity in land use to the site of the sensor.”)
Because both Raghupathy and Leeds teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Raghupathy disclosure, the ability to choose a computer device based on land use and to include a resident sensor, as taught by Leeds; and such inclusion would have increased the usefulness of the sensor networking system by adding additional information regarding the environmental conditions associated with sensor readings, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))  under KSR International Co. v. Teleflex Inc.
Regarding Claim 8, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy does not teach: 
“where the proxy reference is a mobile instrument on an unmanned aerial vehicle.”
Leeds teaches:
“where the proxy reference is a mobile instrument on an unmanned aerial vehicle” (paragraphs [0041], [0042]; fig. 1, elements 104, 106, 109, 130).  [The field manager computer device 104 is programmed or configured to provide field data 106 to an agricultural intelligence computer system 130 via one or more networks 109 [0041].  Field data 106 includes (i) imagery data, such as imagery and light spectrum information from an unmanned aerial vehicle, planes or satellite [0042].]  (NOTE: The field manager computer device is equivalent to the “proxy reference,” and the imagery and light spectrum information emanating from an unmanned aerial vehicle “mobile instrument on an unmanned aerial vehicle.”)
Because both Raghupathy and Leeds teach sensor networking systems, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Raghupathy disclosure, the ability to choose a computer device on an unmanned aerial vehicle, as taught by Leeds; and such inclusion would have increased the usefulness of the sensor networking system by providing overhead wide-range data, and would have been consistent with the rationale of using known techniques to improve similar devices KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raghupathy et al. (US 2014/0039823 A1, hereinafter referred to as Raghupathy) in view of Masson et al. (US 2017 /0208493 A1, hereinafter referred to as Masson), further in view of Wright et al. (US 2018/0375680 A1, hereinafter referred to as Wright), and further in view of Dannevik et al. (US 2014/0324351, hereinafter referred to as Dannevik).
Regarding Claim 15, 
Raghupathy in view of Masson and further in view of Wright teaches all the limitations of parent Claim 19.
Raghupathy does not teach: 
“wherein the server is adapted to select windows of data to be received from each individual sensor and to compare the data received during each window.”
“calculate statistics.” 
“compare the calculated statistics against a threshold, and to count a number of process warnings, accept the data if a threshold is met and if the number of process warnings is low and trigger a recalibration process for any individual sensor from which data is received when the threshold is not met and the number of process warnings is high.”
Dannevik teaches:
wherein the server is adapted to select windows of data to be received from each individual sensor and to compare the data received during each window” (paragraphs [0014], [0016], [0062]).  [The system correlates localized weather predictions with relatively static infrastructure data, and a network of monitoring stations input weather data into the Earth and Atmospheric Science (EAS) system ([0014]).  A central server is communicably linked to a wide area network and adapted to transmit said data representative of the weather conditions over a wide area network ([0016]).  The Geogrid routine of the EAS accesses the database and extracts out of it the information that is needed to describe the bottom portion of the domain referred to as the lower boundary condition, based on time and spatial dependency, which includes how far in advance is the forecast needed or the forecast time window, which is referred to as the temporal resolution ([0062]).  
“calculate statistics” (paragraphs [0014], [0064]).  [A network of monitoring stations, generally referred to as a local Mesonet input weather data into the Earth and Atmospheric Science (EAS) system ([0014]).  The EAS system, also generally referred to as the Quantum Weather system, utilizes data from the EAS local mesonet, refines the data and provides a quality control function, by incorporating all the extra
local mesonet provided information that is at a much finer scale ([0064]).]  (NOTE: The computations performed by the EAS are equivalent to “calculate statistics.”) 
“compare the calculated statistics against a threshold, and to count a number of process warnings, accept the data if a threshold is met and if the number of process warnings is low and trigger a recalibration process for any individual sensor from which data is received when the threshold is not met and the number of process warnings is high” (paragraphs [0037], [0038], [0040], [0081]).  [Data pertaining to a specific client's weather vulnerability is used to construct a client-specific threat map, which defines weather events and thresholds, along with their locations, presenting a threat to client operations ([0037]).  The Meso-NWP Model, which is part of the original EAS process system, creates a sensitivity analysis based on current weather conditions, for geographical regions where additional initialization data would have the most beneficial impact on the mesoscale forecast accuracy, with accuracy being defined in terms of client-specific weather threats ([0038]).  The threat map, sensitivity analysis, and data are input to an optimization model using a standard linear programming algorithm to determine the probability of accurate detection/prediction and the likelihood of a false alarm ([0040]).  The weather prediction model (WRF) model initialization creates a forecast and the advanced warning allows the utility industry and other entities requiring emergency response management to maximize the allocation ([0029]).]  The initial sensor calibrations for wind, temperature, relative humidity and barometric pressure are traceable to the National Institute of Standards and Technology, and the passive solar shield for the temperature and humidity sensors are modeled after the ones designed by the National Weather Service, and as data is collected in near real-time, it is averaged to adjust to different meteorological events ([0081]).  (NOTE: The sensitivity analysis of the client-specific threat map defining thresholds is equivalent to “compare the calculated statistics against a threshold,” the forecast and the advanced warning to “count a number of process warnings,” and the sensor calibrations with adjustments to “trigger a recalibration process for any individual sensor.”)
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The subject matter regarding the use of an “objective function” as recited in Claim 16 was not found in the prior art, but it should be noted that the term is not defined in the specification and it is currently subject to an indefiniteness rejection.  In addition, it should be noted that multiple rejections have been assessed with respect to the independent Claims 19 and 13, including the assessment of the claims as representing an abstract idea because of their being directed to mathematical concepts.

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered.
Regarding the initial rejections and the issue of allowability, Applicant argues  as follows:
Applicant appreciates the Examiner's careful attention to the claims and specification of the application and the intensive searches that have been made. 

The allowable claims were amended as suggested by the examiner. 

Subject matter from the original claims has been inserted in the specification to avoid the matters raised by the examiner in pages 2-7 of the office action. 

Applicant appreciates the earlier allowability of claims 14-17 indicated on page 35. 

The subject matter of allowable claims 14 was added to independent claim 13, making dependent claims 13 and 15-17 allowable. 

The inventors have discovered a new and useful process and apparatus and a new and useful improvement and should obtain a patent therefore as provided in 35 U. S. C. 101. 

No judicial exception applies to the present invention. 

The invention is a practical application and a useful new development which has always been held to be patentable by the Supreme Court. 

Respectfully, Applicant disagrees with the Examiner's characterization of the invention as an abstract idea and requests withdrawal of all 101 objections on pages 8 through 21 of the office action. Particularly the chart at the bottom of page 18 is correct at the left. 

Claim 1 is patentable. Claim 1 points out the proxy reference is a regulatory air quality station, an air quality instrument with a traceable calibration, a satellite-based instrument, or a computer model. That is not found in the references. 

Claim 19 has been made as a method claim with all of the allowed features of claim 13, including allowed claim 14. 

An apparatus claim 13 that includes allowed claim 14. 

Claims 14-17 would now be allowable since according to the Examiner the they were rejected based on their dependence on a rejected base claim (claim 13) which has since been amended. 

Claim 19 includes all of the features of claims 13-14 and should be allowed with its dependent claims 2-12. 
The invention is new, unobvious, and patentable. 

New, unobvious and patentable features of the invention are particularly set forth in the claims. 



With respect to the rejection under 35 U.S.C. § 101, Examiner has made it clear that the entire invention, which comprises a short eight-page specification and claims that have been improperly recited, is directed to mathematical concepts. Furthermore, there is nothing in the claims which rises to the level of representing either a practical application or significantly more than the abstract idea.  Although Applicant asserts that the invention represents a practical application, no evidence is provided to describe what the practical application entails.  Therefore, the argument is not persuasive and the rejection under 35 U.S.C. § 101 has been maintained.
It should be noted that new independent Claim 19 is so poorly recited that it must be rewritten in a manner that is consistent with patent rules and statutes.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50
        (January 7, 2019) (hereinafter "Revised Guidance") 
        (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf)